Citation Nr: 1502558	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a left upper extremity disability.

3.  Entitlement to service connection for a right upper extremity disability, to include a right shoulder disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to a higher initial rating for residuals of status post right wrist fracture, with open reduction/internal fixation, degenerative arthritis of the right hand joints, and scarring, currently rated noncompensable prior to November 8, 2007 and 10 percent disabling since that date.

7.  Entitlement to an initial compensable rating for bilateral hearing loss.

8.  Entitlement to an initial compensable rating for left knee tendinitis.

9.  Entitlement to an initial compensable rating for residuals of a right foot fracture, status post open reduction and internal fixation, with degenerative joint disease at the first metatarsophalangeal joint, a small calcaneal spur, and scarring.

10.  Entitlement to an initial compensable rating for calcaneal spurs on the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to September 1995.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned at a May 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

Claims of service connection for a right knee disability and a right arm/shoulder disability were originally denied in a May 1997 rating decision.  The Veteran did not appeal this decision and new and material evidence was not submitted within one year of its issuance.  New and material evidence would ordinarily be required to reopen these claims under such circumstances.  38 U.S.C.A. § 5108 (West 2014). However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2014).

As service treatment records have been added to the record since the May 1997 decision and include evidence of right knee and upper extremity problems in service, the Board will adjudicate the claims of service connection for a right knee disability and a right upper extremity/shoulder disability on a de novo basis. Accordingly, these issues have been characterized as stated above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The evidence suggests that the Veteran's service-connected right wrist and hand disability, hearing loss, left knee disability, and bilateral foot disabilities may have worsened since his last VA examinations in April 2008.  For instance, during the May 2014 hearing his representative alluded to a worsening of these disabilities since the April 2008 examinations and requested new examinations to assess the severity of the disabilities.  In light of the fact that all claims are otherwise being remanded to attempt to obtain additional treatment records and the most recent VA examinations were conducted in 2008, the Board finds that new VA examinations should be conducted to assess the severity of the service-connected disabilities.

Moreover, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the May 2014 hearing, the Veteran and his representative contended that there appear to be service treatment records that have not been obtained.  Specifically, it was claimed that the Veteran underwent significant physical therapy for bilateral upper extremity problems at Fort Campbell and Landstuhl Regional Medical Center (Landstuhl).  The Board notes that the Veteran's service treatment records were unable to be located at the time of the May 1997 rating decision and the currently available service records were only received by VA in 2007.  Fort Campbell and  Landstuhl have not been contacted to obtain any possible records and a review of the service treatment records in the claims file does not reveal any records of significant physical therapy for upper extremity problems (particularly the left upper extremity).  Thus, further efforts should be taken upon remand to attempt to obtain any additional service treatment records.

In addition, the Veteran reported during the May 2014 hearing that he had received treatment for some of his claimed disabilities at the VA Medical Center in Houston, Texas (VAMC Houston), the VA outpatient clinic in Beaumont, Texas (VAOPC Beaumont), and a VA clinic in Corpus Christi, Texas (part of the VA Texas Valley Coastal Bend Health Care System).  There are no VA treatment records in the claims file or among the Veteran's paperless records.  Thus, it appears that there are VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact Ft. Campbell, Landstuhl Regional Medical Center, the National Personnel Records Center, and any other appropriate depository and request all available service treatment records (including any treatment for upper extremity problems). 

If any service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR.  Specifically request records of any treatment reported by the Veteran.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If any of the Veteran's service treatment records are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

3.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a left hand disability, an upper extremity disability (including a shoulder disability and a wrist disability), a cervical spine disability, a knee disability, hearing loss, and a foot disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a left hand disability, an upper extremity disability (including a shoulder disability and a wrist disability), a cervical spine disability, a knee disability, hearing loss, and a foot disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain any such records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for a left hand disability, an upper extremity disability (including a shoulder disability and a wrist disability), a cervical spine disability, a knee disability, hearing loss, and a foot disability dated from September 1995 through the present from the following locations: VAMC Houston, VAOPC Beaumont, the VA Texas Valley Coastal Bend Health Care System, and any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right wrist and hand disability.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all residuals of the Veteran's right wrist and hand injury (including, but not limited to, any orthopedic, skin, and neurologic impairment.)

The examiner shall indicate the extent of any limitation of motion of the fingers of the right hand and the ranges of motion of the fingers shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report the nature and extent of any ankylosis of the right wrist or any finger of the right hand.  If ankylosis is present, the examiner shall specifically identify which joints are involved and shall indicate whether it is favorable or unfavorable.

The examiner shall also specify any nerves affected by the service-connected right wrist and hand disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner shall also report the nature and severity of any scars associated with the service-connected right wrist and hand disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hearing loss.  

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide reasons for any opinion given.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of left knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral foot disability.  

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All symptoms relative to the Veteran's bilateral foot disability shall be set forth in detail.  The examiner shall specifically report the nature and severity of any flatfoot, weak foot, claw foot (pes cavus), metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammer toes, or malunion/nonunion of the tarsal or metatarsal bones.

The examiner shall also equate the level of impairment caused by all symptoms associated with the service-connected foot disabilities to "moderate," "moderately severe," or "severe" disability of the foot.

The examiner shall also report the nature and severity of any scars associated with the service-connected bilateral foot disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.  The examiner must provide reasons for any opinion given.

9.  If a benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

